United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 07-3712
                                    ___________

Joseph Erickson,                     *
                                     *
             Appellant,              *
                                     * Appeal from the United States
      v.                             * District Court for the
                                     * District of Minnesota.
Allianz Life Insurance Company of    *
North America,                       * [UNPUBLISHED]
                                     *
             Appellee.               *
                                ___________

                              Submitted: September 16, 2009
                                 Filed: October 2, 2009
                                  ___________

Before MURPHY, COLLOTON, and SHEPHERD, Circuit Judges.
                          ___________

PER CURIAM.

      Joseph Erickson appeals the district court’s1 dismissal of his civil action with
prejudice. Following careful review, we conclude that the district court did not err in
dismissing Erickson’s claims as precluded by a prior state-court judgment of dismissal
with prejudice. See 28 U.S.C. § 1738 (full faith and credit for state judicial
proceedings); Allen v. McCurry, 449 U.S. 90, 96 (1980) (Congress has specifically
required federal courts to give preclusive effect to state-court judgments whenever


      1
      The Honorable Paul A. Magnuson, United States District Judge for the District
of Minnesota.
courts of state from which judgment emerged would do so); Stringer v. St. James R-1
Sch. Dist., 446 F.3d 799, 802 (8th Cir. 2006) (de novo review); Brown-Wilbert, Inc.
v. Copeland Buhl & Co., 732 N.W.2d 209, 220 (Minn. 2007) (setting forth elements
of res judicata under Minnesota law); Hauschildt v. Beckingham, 686 N.W.2d 829,
837 (Minn. 2004) (setting forth elements of collateral estoppel under Minnesota law);
Nelson v. Am. Family Ins. Group, 651 N.W.2d 499, 511 (Minn. 2002) (“[R]es
judicata bars not only claims as to matters actually litigated, but also as to every matter
that might have been litigated in prior proceeding.”).

      Accordingly, we affirm the judgment. See 8th Cir. R. 47B.
                     ______________________________




                                           -2-